


AMENDMENT AGREEMENT
THIS AMENDMENT AGREEMENT (the “Amendment Agreement”) dated as of December 7,
2015, is made by and between PDI, INC., a Delaware corporation (the “Company”)
and  NANCY S. LURKER (the “Executive” and collectively with the Company, the
“Parties”) and effective as of December 1, 2015.
WITNESSETH:
WHEREAS, the Parties entered into an Employment Separation Agreement, dated
November 12, 2008, (the “Separation Agreement”) under which the Parties agreed
upon the terms, pursuant to which the eventual termination of the Executive’s
services with the Company would be governed, and


WHEREAS, the terms of the Executive’s employment upon her promotion to Chief
Executive Officer were set forth in the PDI, Inc. Term Sheet – New Hire Chief
Executive Officer, dated March 2011, (the “Term Sheet” and collectively with the
Separation Agreement, the “Executive Arrangements”) under which the Parties
agreed upon the terms pursuant to which the Executive would provide services to
the Company as its Chief Executive Officer; and


WHEREAS, based on management’s proposal to implement certain cost-cutting
measures, the Company and the Executive desire to amend the Executive
Arrangements as set forth herein.


NOW, THEREFORE, the Parties hereto agree as follows, effective as of the date
hereof:
1.    Section 6(b) of the Separation Agreement is hereby amended and restated in
its entirety to read as follows:
“Base Monthly Salary shall mean $47,208.33.”
2.    The section of the Term Sheet next to the heading “Base Salary” is hereby
amended and restated in its entirety to read as follows:
“•    $300,000 annual Base Salary, or Base Monthly Salary of $25,000.
Notwithstanding the foregoing, the Company and the CEO shall negotiate in good
faith an adjustment to Base Salary and Base Monthly Salary on or before April 1,
2016.”
3.    All references to “Salary” in the sections of the Term Sheet headed
“Annual Incentive Award” and “Long-Term Incentive Award” shall be deemed to be
references to a “Salary” of “$47,208.33” notwithstanding the amendment set forth
in Section 2 of this Amendment Agreement.




--------------------------------------------------------------------------------




4.    All references to “Base Monthly Salary” in the section of the Term Sheet
headed “Payments and/or Benefits upon Termination” shall be deemed to be
references to “Base Monthly Salary of $47,208.33” notwithstanding the amendment
set forth in Section 2 of this Amendment Agreement.
5.    Except as specifically provided in and modified by this Amendment
Agreement, each Executive Arrangement is in all other respects hereby ratified
and confirmed and references to either Executive Arrangement shall be deemed to
refer to such Executive Arrangement, as such document has been modified by this
Amendment Agreement.
6.    This Amendment Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.

[Signature page follows]



2



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Amendment Agreement as of
the day and year first above written.
PDI, INC.
 
 
 
By:
/s/ Gerald P. Belle
 
GERALD P. BELLE
 
 
 
 
 
/s/ Nancy S. Lurker
 
NANCY S. LURKER
 
 
 
 




3

